Citation Nr: 0524342	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1994 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  

In August 2004, the Board remanded the case for further 
development.  In May 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO in Oakland. 
The transcript of the hearing is associated with the claims 
folder and has been reviewed.  

In the decision below, the Board reopens the previously 
denied claim of entitlement to service connection for a low 
back disability.  The reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The October 1999 rating decision denied service 
connection for a low back disability on the basis that there 
was no evidence of a chronic back disability related to 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

3.  Evidence received since the October 1999 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim 
for a low back disability.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying service 
connection for a back disability is final.  38 U.S.C. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  Evidence received since the October 1999 rating decision 
that denied service connection for a low back disability is 
new and material, and the veteran's service connection claim 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for a back disability and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Application to Reopen Claim of Service Connection for a Back 
Disability

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In an October 1999 decision, the RO denied, in pertinent 
part, the veteran's service connection claim for a low back 
disability, and the veteran was notified of this decision in 
the same month.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

Since the October 1999 rating decision is final, the 
veteran's service connection claim for a low back disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The RO informed the veteran that it would re-review his 
service connection claim for a back disability in May 2001.  
The Board finds that the May 2001 re-review is essentially a 
claim to reopen.  Thus, the amended regulation is not 
applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for a low back disability was an October 
1999 rating decision, the Board must now determine whether 
new and material evidence sufficient to reopen the claim has 
been received subsequent to the October 1999 decision.  

The RO, in its October 1999 rating decision, denied service 
connection for a low back disability on the basis that there 
was no evidence of a chronic back disability.  Thus, in this 
case, to be new and material, the evidence would need to be 
probative of the question of whether there is evidence of a 
current back disability. 

Evidence received since the October 1999 rating decision 
includes the veteran's contentions, the hearing transcript, 
and private medical evidence.  Significantly, newly submitted 
private medical evidence shows that the veteran has a current 
back disability.  Specifically, a private magnetic resonance 
imaging (MRI) scan conducted in September 2003 showed left 
paramedian disc protrusions at L4-5 and L5-S1 with 
impingement.  This evidence was not previously of record and 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back disability.  38 C.F.R. § 3.156 (2001).  Accordingly, 
the veteran's claim of entitlement to service connection for 
a low back disability is reopened.




ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran asserts that he is entitled to service connection 
for a low back disability.  Service medical records show 
complaints of back pain beginning in 1996.  In March 1997, 
the veteran sought treatment for his back after being 
involved in a car accident; he was diagnosed with lumbar 
spine strain.  In the following year, the veteran had more 
complaints of low back pain and received chiropractic 
treatment.  In November 1998, he was diagnosed with 
unresolved left paraspinal muscle strain secondary to lumbar 
spine spasms.  During his February 1999 separation 
examination, he reported that he had or had had recurrent 
back pain or a back injury.  That examination report was 
negative for any diagnoses pertinent to the back.

Given the in-service lumbar spine diagnoses, and evidence of 
a current lumbar spine disability, the Board finds it 
necessary to ascertain the etiology of such disability.  See 
38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  A VA examination was scheduled in April 
1999, shortly after the veteran filed his claim, however it 
was cancelled.  During his personal hearing, the veteran 
indicated that he wished to have the appointment rescheduled.  

Also, the veteran has identified back treatment at San 
Clemente Medical Center and the University of California at 
Davis (see March 2004 statement) and he submitted the 
requisite authorizations to release.  On review, however, 
there is no indication that the treatment records were 
actually requested.  One MRI report from the University of 
California- Davis was associated with the claims folder after 
the veteran identified the above-named providers, but it was 
submitted directly to the undersigned Veterans Law Judge 
during the personal hearing.  The veteran, during his 
hearing, also identified treatment from Dr. Duane Diamichias.  
The Board finds that all outstanding treatment records should 
be requested and associated with the claims folder.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request the address of Dr. Duane 
Diamichias and obtain the requisite 
authorization to release.  Thereafter, 
all treatment records should be requested 
and associated with the claims folder.  

2.  The RO should also request treatment 
records from the following medical 
providers:

San Clemente Medical Center
Camino De Los Mares
Scan Clemente, CA 92673

University of California at Davis
Medical Center
2315 Stockton Blvd.
Sacramento, CA 95817

3.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
any spine pathology identified.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should specifically review the 
service medical records, to include the 
February 1999 separation examination 
report, and provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current spine 
disability is related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim taking into account any 
newly obtained medical opinion.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


